       Case 5:18-cr-00258-EJD Document 410 Filed 06/01/20 Page 1 of 2



 1   JEFFREY B. COOPERSMITH (SBN 252819)
     WALTER F. BROWN (SBN 130248)
 2   MELINDA HAAG (SBN 132612)
     RANDALL S. LUSKEY (SBN 240915)
 3   STEPHEN A. CAZARES (SBN 201864)
 4   ORRICK, HERRINGTON & SUTCLIFFE LLP
     The Orrick Building
 5   405 Howard Street
     San Francisco, CA 94105-2669
 6   Telephone:    +1-415-773-5700
     Facsimile:    +1-415-773-5759
 7
     Email: jcoopersmith@orrick.com; wbrown@orrick.com;
 8          mhaag@orrick.com; rluskey@orrick.com;
            scazares@orrick.com
 9
10   Attorneys for Defendant
     RAMESH “SUNNY” BALWANI
11

12

13                                UNITED STATES DISTRICT COURT
14                           NORTHERN DISTRICT OF CALIFORNIA
15                                     SAN JOSE DIVISION
16

17   UNITED STATES OF AMERICA,                   Case No. 18-CR-00258-EJD
18                   Plaintiff,                  DEFENDANT RAMESH “SUNNY”
                                                 BALWANI’S JOINDER IN REPLY IN
19         v.                                    SUPPORT OF MOTION TO DISMISS
                                                 SUPERSEDING INFORMATION
20   ELIZABETH HOLMES and RAMESH
     “SUNNY” BALWANI,                            Date: July 20, 2020
21                                               Time: 10:00 a.m.
                                                 Courtroom: 4, 5th Floor
22                   Defendants.
                                                 Judge:   Honorable Edward J. Davila
23

24

25

26

27

28

                                                             DEFENDANT BALWANI’S JOINDER IN REPLY RE:
                                                                       MOTION TO DISMISS SUPERSEDING
                                                                  INFORMATION, CASE NO. 18-CR-00258-EJD
       Case 5:18-cr-00258-EJD Document 410 Filed 06/01/20 Page 2 of 2



 1          Defendant Ramesh “Sunny” Balwani joins the reply brief filed by defendant Elizabeth

 2   Holmes in support of her motion to dismiss the Superseding Information. (Dkt. No. 409).

 3

 4   Dated: June 1, 2020                             Respectfully submitted,
                                                     ORRICK, HERRINGTON & SUTCLIFFE LLP
 5

 6
                                                      _____________________________________
 7                                                          JEFFREY B. COOPERSMITH
 8                                                             Attorney for Defendant
                                                            RAMESH “SUNNY” BALWANI
 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                                 DEFENDANT BALWANI’S JOINDER IN REPLY RE:
                                                     1                     MOTION TO DISMISS SUPERSEDING
                                                                      INFORMATION, CASE NO. 18-CR-00258-EJD
